569 F.2d 987
Charles Edward WILBURN, Petitioner-Appellant,v.W. J. ESTELLE, Jr., Director, Texas Department ofCorrections, Respondent-Appellee.
No. 76-4419

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 17, 1978.
Bill Schirmeyer, Staff Counsel for Inmates, Huntsville, Tex., for petitioner-appellant.
John L. Hill, Atty. Gen., Austin, Tex., Joe B. Dibrell, Asst. Atty. Gen., Chief Enforcement Div., Douglas M. Becker, Asst. Atty. Gen., David M. Kendall, First Asst. Atty. Gen., Austin, Tex., for respondent-appellee.
Before BROWN, Chief Judge, RONEY and HILL, Circuit Judges.
PER CURIAM:


1
Wilburn filed his notice of appeal from a District Court judgment dismissing his habeas corpus petition nineteen days past the thirty-day time period allowed for filing appeals.  Rule 4(a), F.R.A.P.  We remanded to determine if there was excusable neglect for the delay.  560 F.2d 1022.  Although on order to show cause petitioner was given an opportunity to show excusable neglect for the delay, he filed nothing.  In this posture the District Court found none.  Accordingly, this appeal is dismissed for want of jurisdiction.  Bowman v. Estelle, 5 Cir., 1974, 498 F.2d 1090.


2
DISMISSED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I